UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 50 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 52 PEAR TREE FUNDS 55 Old Bedford Road Lincoln, MA 01773 (781) 259-1144 Willard L. Umphrey President PEAR TREE ADVISORS, INC. 55 Old Bedford Road Lincoln, Massachusetts 01773 Copy to: John Hunt, Esq. NUTTER McCLENNEN & FISH LLP Seaport West 155 Seaport Boulevard Boston, MA 02110 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) ¨ immediately upon filing pursuant to paragraph (b) x on August 1, 2012 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This PEA No. 50 is filed for the sole purpose of submitting XBRL exhibits for the risk/return summary first provided in PEA No. 49 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the town of Lincoln, and the Commonwealth of Massachusetts, on the 14th day of August, 2012. PEAR TREE FUNDS By:/s/ Willard L. Umphrey Willard L. Umphrey, President By: /s/ Leon Okurowski Leon Okurowski, Treasurer Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. /s/ Robert M. Armstrong *August 14, 2012 TrusteeDate /s/ John M. Bulbrook *August 14, 2012 TrusteeDate /s/ William H. Dunlap *August 14, 2012 TrusteeDate /s/ Clinton S. Marshall *August 14, 2012 TrusteeDate /s/ Willard L. Umphrey*August 14, 2012 TrusteeDate *By: /s/ Willard L. UmphreyAugust 14, 2012 Willard L. UmphreyDate Attorney in Fact EXHIBIT INDEX ExhibitNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Label Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
